L8-Gv- . t26 Filed 09/28/19 P f4/Ra IDe
MARSPRATT-PPERTRRH RE BOCUMEN 28 Fle coechot a egeOoRe5

WARNER COLEMAN & GOGGIN Doylestown | Cleveland

Erie |

ATTORNEYS-AT-LAW  WWW.MARSHALLDENNEHEY.COM Harrisburg Saenere
| FL. Lauderdale

King of Prussia

A PROFESSIONAL CORPORATION Philadelphia | Jacksonville
425 Eagle Rock Avenue, Suite 302, Roseland, NJ 07068 Pittsburgh Tampa.
(973) 618-4100 Fax (973) 618-0685 Scranton ee
Justin F. Johnson, Resident Managing Attorney iste faunal | Long on
Direct Dial: (973) 618-4118 Rossland | Westchester

DELAWARE |
Wilmington |

Email: hbmankoff@mdwceg.com

September 20, 2019

VIA ELECTRONIC FILING

Hon. Lois H. Goodman, U.S.M.J.
Clarkson S. Fisher Building

& U.S. Courthouse

402 East State Street, Room 2020
Trenton, NJ 08608

 

RE: 1940 Route 9, LLC v. Township of Toms River
Claim No.: QM-0456
Insured: Township of Toms River
Docket No.: 3:18-cv-08008-PGS-LHG
Our File No.: 41034.00116

Dear Judge Goodman:

I represent the defendants in this case. Your Honor’s Case Management Order specified that the ESI
Stipulation had to be filed by today, September 20, 2019. Counsel continue to confer and we expect to resolve
the issue by Monday, September 23. We ask that the Court so order.

Thank you for your consideration.
Respectfully,
/s/ Howard B. Mankoff
Howard B. Mankoff

HBM!:!It
ce! Paul V. Fernicola, Esq. (via ECF)
Sieglinde K. Rath, Esq. (via ECF)

LEGAL/125046960.v1
